

115 HR 2959 IH: Child Health Outreach and Mentorship Program Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2959IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Ben Ray Luján of New Mexico introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXI of the Social Security Act to allow for parent mentors to be eligible to receive
			 outreach and enrollment grants under the Children’s Health Insurance
			 Program under such title, and for other purposes.
	
 1.Short titleThis Act may be cited as the Child Health Outreach and Mentorship Program Act. 2.Outreach and enrollment grants under CHIP (a)Extension and reauthorization (1)ExtensionSection 2113(a) of the Social Security Act (42 U.S.C. 1397mm(a)) is amended by striking 2017 and inserting 2023.
 (2)ReauthorizationSection 2113(g) of the Social Security Act (42 U.S.C. 1397mm(a)) is amended by striking $140,000,000 for the period of fiscal years 2009 through 2015 and $40,000,000 for the period of fiscal years 2016 and 2017 and inserting the following: $40,000,000 for the period of fiscal years 2016 and 2017 and $20,000,000 for each of fiscal years 2018 through 2023.
 (b)Making parent mentors eligible to receive grantsSection 2113(f) of the Social Security Act (42 U.S.C. 1397mm(f)) is amended— (1)in paragraph (1), by adding at the end the following new subparagraph:
					
 (H)Parent mentors.; and (2)by adding at the end the following new paragraph:
					
 (5)Parent mentorThe term parent mentor means an individual who— (A)is a parent or guardian of at least one child who is an eligible child under this title or title XIX; and
 (B)is trained to assist families with children who have no health insurance coverage with respect to improving the social determinants of the health of such children, including by providing—
 (i)education about health insurance coverage, including, with respect to obtaining such coverage, eligibility criteria and application and renewal processes;
 (ii)assistance with completing and submitting applications for health insurance coverage; (iii)a liaison between families and representatives of State plans under title XIX or State child health plans under this title;
 (iv)guidance on identifying medical and dental homes and community pharmacies for children; and (v)assistance and referrals to successfully address social determinants of children’s health, including poverty, food insufficiency, and housing..
				